Per Curiam.

The plaintiff moved to take on written interrogatories the testimony of a Massachusetts physician at Salem, Massachusetts. The defendants then moved to cancel the notice or, in the alternative, to be permitted to cross-examine the doctor orally at Salem. The court ordered an open commission on condition that the defendants defray the expenses of the plaintiffs’ attorney in attending the examination. The sole issue raised by the defendant-appellant is that “No proper cross examination of an expert witness can be made by written cross questions” and that hence the provision for expenses should not have been made. We find no compelling reason to interfere with the exercise of Special Term’s discretion. Order affirmed, with $20 costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.